SUMMARY ORDER

Petitioner Wen Hui Zhang, a native and citizen of the People’s Republic of China, seeks review of the June 5, 2008 order of the BIA denying his motion to reconsider. In re Wen Hui Zhang, No. A73 639 927 (B.I.A. June 5, 2008). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Where, as here, an alien files a timely petition for review from the denial of a motion to reconsider, but not from the underlying decision for which reconsideration is sought, we may review only the denial of the motion to reconsider. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir.2001). With respect to the denial of his motion to reconsider, Zhang’s sole argument is that the BIA abused its discretion in declining to sua sponte reopen his proceedings. We lack jurisdiction to review a decision of the BIA regarding whether to sua sponte reopen proceedings under 8 C.F.R. § 1003.2(a). See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006); see also Cyrus v. Keisler, 505 F.3d 197, 202 (2d Cir.2007).
For the foregoing reasons, the petition for review is DISMISSED.